Title: To Thomas Jefferson from Burrill Carnes, 23 August 1787
From: Carnes, Burrill
To: Jefferson, Thomas


    Nantes, 23 Aug. 1787. In accordance with TJ’s letter of 9 Aug., has procured from Dobrée one each of the muskets, bayonets, and sabres; has had them cleaned and will send them to New York, together with TJ’s letter to the Commissioners of the Treasury and an estimate of the value of the muskets if sold locally. The muskets should be worth from 6 to 8 livres each, the sabres about 40 sols each; if sold at Nantes they would be sent to the coast of Guinea. Has examined several chests of muskets and found them of “indifferent Quality … considerably damaged,” and if not cleaned in a short time “must be entirely lost.” “The price for Cleaning is twenty Sols each Musket, Bayonet and Sabre”; but some rebate might be obtained at present; the cost will be greater “some months hence.” Encloses a list of American ships arrived at Nantes since the beginning of 1782, as TJ requested. The list cost one guinea. Can obtain a list of ships previous to 1782 if desired. Has just heard from Dobrée “respecting the examination of the other Accounts with Mr. Schweighauser,” and hopes to complete this business in time to send a report by Barclay’s secretary who is expected to arrive from L’Orient on his way to Paris.
